DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application Serial Number 62/675,000, filed on May 22, 2018.
Information Disclosure Statement
The IDS filed 05/20/2019 has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trust graph” of claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 6 and 16 are objected to because of the following informalities: unnecessary comma. The claims currently read, “modification of at least one neurostimulation programming parameter of the implantable neurostimulation device, is further based on the pain susceptibility value” in their respective last paragraphs and should be amended to remove the comma. Appropriate correction is required.
Claims 9 and 19 are objected to because of the following informalities: inconsistent terminology. The claims recite a subsequent “trust measurement metric”; in the previous claims from which these claims depend, there is disclosure of a “trust measurement value”. It is recommended that Applicant keep the terminology for this limitation consistent for the sake of clarity. Appropriate correction is required.
Claims 10 and 20 are objected to because of the following informalities: formatting. The claims currently read, “a change for one or more of: pulse patterns, pulse shapes, a spatial location of pulses, waveform shapes, or a spatial location of waveform shapes, for modulated energy provided with a plurality of leads of the implantable neurostimulation device,”. The highlighted portion above should be amended to be distinct from the list of modifiable parameters since the current formatting makes it seems as though the highlighted portion is one of the parameters, for example by removing the comma after the limitation of “waveform shapes”. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding independent claims 1 and 11, the claims recite a device and a method respectively and thus pass Step 1 of the subject matter eligibility test.
Moving on to Step 2A, prong 1, the test herein is to determine if the claims recite a judicial exception. In this case, the claims as a whole are directed towards an abstract idea in the form of a mental process; the claims recite determining a trust measurement value from results of at least one commitment made with a human subject, with the at least one commitment being associated with a plurality of interactions with the human subject and determining a modification of at least one neurostimulation programming parameter of an implantable neurostimulation device, based on the trust measurement value; and providing instructions to cause the implantable neurostimulation device to implement the modification of the at least one neurostimulation programming parameter. Such steps of collecting information, analyzing it, and determining and applying modification parameters based on the collected information are recognized as comprising mental processes since the steps could be practically performed in the human mind rather than through the device as claimed by Applicant (see October 2019 Subject Matter Eligibility Update, pg. 7, last para.: “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom,S.A.”; pg. 9, para 1). In this case, these steps could be performed in the mind of a physician in the process of determining a modification of a neurostimulation parameter by analyzing trust data and then providing this modification to a device manually.
Moving on to step 2A, prong 2, the test is to identify if any additional elements are recited and determine if these additional elements integrate the judicial exception into a practical application. In this case, the claims recite, “provide instructions to cause the implantable neurostimulation device to implement the modification of the at least one neurostimulation programming parameter”. This The treatment or prophylaxis limitation must be ‘particular,’ i.e., specifically identified so that it does not encompass all applications of the judicial exception(s)… consider a claim that recites the same abstract idea and ‘administering a suitable medication to a patient.’ This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application”). In this case, the claim recites providing instructions which cause a general modification to neurostimulation programming parameters based on trust measurement value, rather than any particular modification of the programming parameters to be effected. As such, this recitation amount to a generic application of the judicial exception and fails to integrate the judicial exception into a practical application (see MPEP 2106.05(f)).
Additionally, Claim 1 recites at least one processor and at least one memory, data measurement processing circuitry, and neurostimulation programming circuitry, which is commonly understood as merely using a computer as a tool to perform the abstract idea (October 2019 Update, pg. 8, under heading ii., second paragraph: “By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3)is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”; see also MPEP 2106.05(h)). Claim 11 also recites at least one processor which is used in the same manner as the processor of claim 1. 
In order for the claims to integrate these elements into a practical application, these elements should result in an improvement in the functioning of a computer, technology, or technical field (October 2019 Update, pg. 12, heading B), using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (Pg. 13, heading C). Since there is no evidence that such 
Moving on to step 2B, the test is to determine if the individual elements, taken individually and in combination, result in the claim amounting to significantly more than the judicial exception. Since it has been determined in step 2A, prong two that the additional elements of claims 1 and 11 amount to mere instructions to apply the exception and generally link the judicial exception to a particular technological environment, it follows that these elements do not amount to more than the judicial exception alone or in combination. As such, it has been determined that these claims do not comprise eligible subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claims recite, “… at least one commitment made with a human subject”, see e.g. claim 1, ll. 6-7. It is unclear what/who is making the commitment with the human subject. For example, is the commitment between the human subject and a friend, pet, employer, doctor, AI, or some other entity? For examination purposes, the commitment is being understood as being made between the human subject and another entity, as supported by claim 2, second to last line. 
As a result of dependence on claims 1 and 11, subsequent dependent claims 2-10 and 12-20 are also rejected as indefinite.
Regarding claims 3 and 13, the claims recite, “the modification of the at least one neurostimulation programming parameter from a first state to a second state is correlated to an amount of change in the trust measurement value from a first state to a second state.” There is insufficient antecedent basis in the claims for the limitation of “the modification of the at least one neurostimulation programming parameter from a first state to a second state”. For examination purposes, this limitation has been interpreted as “a modification…”. 
Regarding claims 6 and 16, the claims recite, “the pain susceptibility value is based at least in part on a prediction of the trust disposition”, see e.g. claim 6, ll. 4-5. The recitation that the pain susceptibility value is based “at least in part” on a prediction of the trust disposition renders this claim indefinite because it is unclear what or how many other factors are within the scope of basis for the pain susceptibility value. As currently claimed, there is a potentially infinite amount of factors which could theoretically fit within the “based at least in part” limitation, rendering the scope of the claim indefinite. For examination purposes, this claim has been interpreted without this limitation.
Also regarding claims 6 and 16, the claims recite, “a prediction of the trust disposition”, see e.g. claim 6, ll. 4-5. It is unclear whether this limitation refers back to the disclosed “predict a trust disposition” of claims 2 and 12 respectively, or another, undisclosed predicted trust disposition. For examination purposes, this limitation has been interpreted as “the prediction of the trust disposition”.
Regarding claim 7, the claim recites, “the operations to identify”, see ll. 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been 
Regarding claims 7 and 17, the claims recite, “predict a placebo response of modification of the at least one neurostimulation programming parameter”, see e.g. claims 7, last two lines. As currently written, the claim appears to recite the placebo response being the modification of the at least one neurostimulation parameter, rather than as a placebo response to modification of the parameter. For examination purposes, this limitation has been interpreted as “predict a placebo response to modification…”.
Regarding claims 8 and 18, the claims recite, “wherein the results of at least one commitment,” see e.g. claim 8, ll. 2. It is unclear whether the recited “at least one commitment” refers back to the “at least one commitment” of claim 1, or another, undisclosed “at least one commitment”. For examination purposes, this limitation has been interpreted as “the results of the at least one commitment”.
Regarding claims 9 and 19, the claims recite, “a series of interactions with the human subject”, see e.g. claim 9, ll. 3. Similarly to the rationale for indefiniteness of claims 1 and 11, it is unclear what/who is making the series of interactions with the human subject. For example, are the interactions between the human subject and a friend, pet, employer, doctor, AI, or some other entity? For examination purposes, the interactions are being understood as being made between the human subject and another entity, as supported by claim 2, second to last line. It is recommended that Applicant amend the claims to more definitively set forth who/what is making the interactions with the human subject.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (US 2017/0056642) in view of Losin et al. (Losin, Elizabeth A. Reynolds, et al. “Feelings of Clinician-Patient Similarity and Trust Influence Pain: Evidence From Simulated Clinical Interactions.” The Journal of Pain, vol. 18, no. 7, 2017, pp. 787-799. doi:10.1016/j.jpain.2017.02.428) (hereinafter Losin), further in view of Kalia (KALIA, ANUP K., "Combining Trust with Risk, Commitments, and Emotions", TRACE: A Dynamic Model of Trust for People-Driven Service Engagements, NC State University meeting 30-SEP-2015; Slide Presentation, (SEP 2015), 24 slides). 
Regarding claims 1 and 11, Moffitt discloses a method and device for use to adjust programming of an implantable electrical neurostimulation device (Abstract; Fig. 5) for treating pain (Para. 57, first sentence), the device comprising: at least one processor and at least one memory (Abstract ll. 1-2); data 
Moffitt does not disclose the measurement value being a trust measurement value from results of at least one commitment made with a human subject, with the at least one commitment being associated with a plurality of interactions with the human subject. Moffitt does suggest that the patient metrics used in determining stimulation patterns may be subjective and/or objective measurements of pain (Fig. 7, box 702-706; Para. 82, sentence 8-end).
Losin, however, teaches that pain is influenced by many other factors than external sources of tissue damage (Abstract line 1). Losin also teaches that patients’ positive feelings of similarity and trust toward their clinicians predicted lower pain ratings, and that the most anxious patients exhibited the strongest relationship between their feelings about their clinicians and their pain report (Abstract lines 11-15). Losin also suggests that interventions aimed at increasing patients’ feelings of similarity to and trust in health care providers may help reduce the pain experienced during medical care (Abstract last two lines). 
Furthermore, Kalia teaches a machine-learning model for computing trust using measures of risk, commitments, and emotions (Slides 1,6) based on people’s interactions (Slide 3). In the background 
Taking these teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Moffitt such that the measurement value is a trust measurement value from results of at least one commitment made with a human subject, with the at least one commitment being associated with a plurality of interactions with the human subject. Seeing that Moffitt discloses that the patient metrics used in determining stimulation patterns may be subjective and/or objective measurements of pain, Losin teaches that positive feelings of trust predict lower pain ratings, and finally Kalia teaches a machine learning model which can produce trust estimates with fairly good accuracy, the Examiner submits that one of ordinary skill in the art would have recognized making such a modification in order to predict pain ratings with fairly good accuracy for neurostimulation programming.
Regarding claims 2 and 12, Moffitt in view of Losin in view of Kalia teaches the data measurement processing circuitry further configured to: determine the trust measurement value from a reaction of the human subject to a fulfillment or a violation of the at least one commitment (Kalia - Slide 7-9; Slide 11 gives example of positive emotion if trustee performs commitment; C and E variables of Slide 11); wherein the trust measurement value is determined with a classifier that performs analysis of the plurality of interactions for the fulfillment or the violation of the at least one commitment (Slide 13 depicts TRACE model; Slide 17 depicts analysis performed by TRACE model using game data of slide 15), 
Regarding claims 3 and 13, Moffitt in view of Losin in view of Kalia teaches an amount of the modification of the at least one neurostimulation programming parameter from a first state to a second state (Moffitt- Para. 85: “An objective function uses patient metrics to evaluate the stimulation waveform tested… Based on the objective function values, new stimulation parameters are selected for subsequent testing…”) is correlated to an amount of change in the trust measurement value from a first state to a second state (Moffitt – Para. 82, 5th sentence: “For example, the patient metrics may be derived from sensing and correlating physiological changes or states in the patient”).
Regarding claims 6 and 16, Moffitt in view of Losin in view of Kalia teaches the data measurement processing circuitry further configured to: identify a pain susceptibility value applicable to the human subject, based on the trust measurement value derived from the at least one commitment (Losin teaches that trust can predict pain levels, see rejection of claim 1); wherein the pain susceptibility value is based on a prediction of the trust disposition for the human subject towards the other entity (see rejection of claim 1 above, para. 34); and wherein the modification of at least one neurostimulation programming parameter of the implantable neurostimulation device, is further based on the pain susceptibility value (see rejection of claim 1 above, para. 34).
Regarding claims 8 and 18, Moffitt in view of Losin in view of Kalia teaches the results of at least one commitment are determined from an observation of a reaction of the human subject to a violation or fulfillment of the at least one commitment, and wherein the observation of the reaction is determined from the plurality of interactions with the human subject (Kalia - Slides 7-9; Slide 11, bullet 1; Slide 17, bullet 1).
Regarding claims 9 and 19, Moffitt in view of Losin in view of Kalia teaches the data measurement processing circuitry further configured to: determine a subsequent trust measurement 
Looking to Moffitt Fig. 7, Moffitt’s disclosure of using a patient metric in a machine learning optimization algorithm for generating stimulation patterns is performed as a closed loop feedback (Fig. 7), and thus provides the subsequent trust metric for determining subsequent modification of the neurostimulation programming parameters in view of the modification of claims 1 and 11 which modifies Moffitt’s patient metric to be a trust measurement value.
Regarding claims 10 and 20, Moffitt in view of Losin in view of Kalia teaches that the modification of the at least one neurostimulation programming parameter is provided in a neurostimulation program for the implantable neurostimulation device (Fig. 7, box 704), wherein the neurostimulation programming circuitry is further configured to: update the neurostimulation program based on the modification of the at least one neurostimulation programming parameter (Fig. 7, box 706-700); wherein the modification of the at least one neurostimulation programming parameter causes a change for one or more of: pulse patterns, pulse shapes, a spatial location of pulses, waveform shapes, or a spatial location of waveform shapes, for modulated energy provided with a plurality of leads of the implantable neurostimulation device (Para. 83, last sentence).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt in view of Losin in view of Kalia, further in view of Miyake (US 2015/0327802).
Regarding claims 4 and 14, Moffitt in view of Losin in view of Kalia teaches that the other entity creates the commitment with the human subject and performs at least one observable action to cause 
Moffitt in view of Losin in view of Kalia does not teach that the plurality of interactions are performed with text or voice conversations occurring between the human subject and the other entity. Miyake, however, teaches an evaluation apparatus for mental state of human being (Front Page) which measures communication between human being in order to evaluate a sense of trust in counseling (Para. 109, 4th to last line). Miyakes teaches that the relationships can be evaluated using conversation, discussions, presentations, lectures, and the like (Para. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Moffitt in view of Losin in view of Kalia such that that the plurality of interactions are performed with text or voice conversations occurring between the human subject and the other entity. Making this modification would be useful for evaluating trust in counseling by measuring communication between two subjects, as suggested by Miyake.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt in view of Losin in view of Kalia, further in view of Stoll et al. (US 2013/0317941) (hereinafter Stoll).
Regarding claims 5 and 15, Moffitt in view of Losin in view of Kalia does not teach that the trust measurement value is representable as a value within a trust graph, and wherein the trust graph provides a measurement of trust between the human subject and the other entity, based on evaluation of the human subject with the plurality of interactions over a period of time.
Stoll, however, teaches that a trust measurement value is representable as a value within a trust graph, and wherein the trust graph provides a measurement of trust between the human subject and the other entity (Front Page; Fig. 6-7), based on evaluation of the human subject with the plurality of interactions over a period of time (Para. 79, first sentence: “the trust calculation module 130 updates a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Moffitt in view of Losin in view of Kalia such that the trust measurement value is representable as a value within a trust graph, and wherein the trust graph provides a measurement of trust between the human subject and the other entity, based on evaluation of the human subject with the plurality of interactions over a period of time. Making this modification would be useful for providing a displayed indication of a user’s measured trust in various entities, as suggested by Stoll (Fig. 6-7; Para. 116).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt in view of Losin in view of Kalia, further in view of Becerra et al. (US 2002/0042563) (hereinafter Becerra), further in view of Helleputte et al. (US 2015/0317447) (hereinafter Helleputte).
Regarding claims 7 and 17, Moffitt in view of Losin in view of Kalia does not teach that operations to identify the pain susceptibility value for the human subject are further based on an identification of a pain measurement value derived from a neuroimaging procedure performed on the human subject; and wherein the identification of the pain measurement value derived from the neuroimaging procedure is used to determine a baseline to predict a placebo response of modification of the at least one neurostimulation programming parameter.
Becerra, however, teaches that, “qualitative description and quantitative indices characterizing the pain response (for Pain 1, 2, or 3), in reward/aversion circuitry as accessed by neuroimaging will further allow investigators to discover where a particular drug acts on the CNS to produce its effects,” see para. 466, last sentence. 
Furthermore, Helleputte teaches a method for prediction of a placebo response in an individual suffering from or at risk to a pain disorder (Front Page) wherein bio(physical) tests are used in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Moffitt in view of Losin in view of Kalia such that operations to identify the pain susceptibility value for the human subject are further based on an identification of a pain measurement value derived from a neuroimaging procedure performed on the human subject; and wherein the identification of the pain measurement value derived from the neuroimaging procedure is used to determine a baseline to predict a placebo response of modification of the at least one neurostimulation programming parameter. Making this modification would be useful for allowing investigators to discover where a particular drug acts on the CNS to produce its effects, as taught by Becerra, as well as measuring a propensity to raise a placebo response and/or a measure of the intensity of the response for the pain disorder, as taught by Helleputte (Abstract, second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

                                                                                                                                                                                                       /GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792